DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s without traverse, and without arguments, of Species I, Figure 2, claims 1-10 and 14-18 in the reply filed on 01/05/2022.
Claims 1-10 and 14-18 are examined.  Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  
Claim Objections



Claim 15 is objected to because of the following informalities:  
Regarding Claim 15:
The recitation “and low spool” (ll. 3-4) is believed to be in error for – and the low spool –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe 2013/0247539 in view of Suciu 2018/0202368. 
Regarding Claim 1, Hoppe teaches a turbofan engine 10 (Fig. 1), comprising:
a high spool 24, 26, 28 including a high pressure compressor 26 coupled to a high pressure turbine 28 through a high spool shaft 24;
a low spool 14, 16, 18 including a low pressure compressor 16 coupled to a low pressure turbine 18 through a low spool shaft 14;
a first generator 50 coupled to the high spool shaft 24; and a second generator 48 coupled to the low spool shaft 14 ([0027, 0030-33]; Fig. 1 & 3).
Hope further teaches that generators 48, 52 provide different powers based on the different speed of the low and high speed spools 14, 24.  Additionally Hope teaches that clutch can be used, as part of a gearbox 52 assembly, for each of the output shafts 58, 60 of the first and second generators 50, 48 ([0030-32]).
Hoppe does not teach the second generator generating electric power in a first engine operating condition and the first generator generating power in a second engine operating condition.
Suciu teaches two generators 76 connected to a gearbox 62 and a first and second clutch 72, 74 connected to first and second tower shafts 64, 66 that allow generators to drive their respective low and high spools 30, 32.  Suciu further teaches using first clutch 72 to drive to the high spool 32 until the engine is started (interpreted as a second engine operating condition, non-idle condition) and then use 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify gearbox 52 of Hoppe to include Suciu’s first and second clutch 72, 74 arranged respectively on Hoppe’s output shafts 50, 48, in order to allow each generator to drive their respective spool through their respective clutch on the output shaft (Suciu; [0013]).  
Hoppe in view of Suciu does not teach the second generator generating electric power in a first engine operating condition and the first generator generating power in a second engine operating condition.
However, Hoppe in view of Suciu teaches two generators 50, 48 connected to gearbox 52, comprising Suciu’s first and second clutch 72, 74 on Hoppe’s respective output shafts 50, 48 from their respective generators 50, 48 and being connected to Hoppe’s respective high and low spool shafts 24, 14.  Hoppe in view of Suciu’s second generator 48 is capable of generating electric power in a first engine operating condition (once the engine is started), as taught by Suciu, and the first generator 50 is capable of generating power in a second engine operating condition (until the engine is started), as taught by Suciu.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Hoppe in view of Suciu.
Regarding Claim 8, Hoppe in view of Suciu teaches the invention as claimed and as discussed above for claim 1.  However, Hoppe in view of Suciu, as discussed so far, does not teach xxxxxx
Suciu further teaches 
the generator 76 is operated to generate electric power within a rotational speed range corresponding to non-idle operation (until the engine is started) of the high spool 32 and the generator 76 until the engine is started - interpreted as a rotational speed range corresponding to non-idle operation; and then use the second clutch 74 to drive the low spool 30 after the engine is started -interpreted as a rotational speed range corresponding with idle operation.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Hoppe in view of Suciu, and include Suciu’s first and second clutch 72, 74 arranged respectively on Hoppe’s output shafts 50, 48, and have the first generator 50 of Hoppe operate to generate electric power within a rotational speed range corresponding to non-idle operation (until the engine is started), as taught by Suciu; and have the second generator 48 of Hoppe operate within a rotational speed range to generate electric power within a rotation speed range corresponding with idle operation (once the engine is started), as taught by Suciu, for the same reason as discussed in rejection of claim 1 above. 
Regarding Claim 9, Hoppe in view of Suciu teaches the invention as claimed and as discussed above for claim 1, and Hoppe further teaches
an accessory gear box 52 coupled to the high spool 24, 26, 28 through a first tower shaft 38 and the first generator 50 is driven by an output from the accessory gearbox 52 ([0031]; Fig. 3).
Regarding Claim 10, Hoppe in view of Suciu teaches the invention as claimed and as discussed above for claim 9, and Hoppe further teaches
a second tower shaft 36 coupled to the accessory gear box 52 and the second generator 48 is driven by an output of the accessory gearbox 52 driven by the second tower shaft 36 ([0031]; Fig. 3).

Claims 2-5, 14-18  rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Suciu, and further in view of Gaines 7481062. 
Regarding Claim 2, Hoppe in view of Suciu teaches the invention as claimed and as discussed above for claim 1.  However, Hoppe in view of Suciu, as discussed so far, does not teach comprising a controller that directs operation of the first generator and the second generator, and in the first operating condition, the controller directs the second generator to produce electric power during idle speed conditions.
Suciu further teaches 
in the first operating condition (after the engine is started), generator 76 to produce electric power during idle speed conditions (after the engine is started is interpreted as idle speed conditions) ([0013; 0020; 0066-0069], Figs. 8-10. Suciu teaches two generators 76 connected to a gearbox 62 and a first and second clutch 72, 74 connected to first and second tower shafts 64, 66 that allow generators to drive their respective low and high spools 30, 32.  Suciu further teaches using second clutch 74 to drive the low spool 30 after the engine is started - interpreted as a first engine operating condition, idle speed conditions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hoppe in view of Suciu, and have Hoppe’s second generator 48 produce electric power during idle speed conditions, as taught by Suciu, for the same reason as discussed in rejection of claim 1 above. 
Hoppe in view of Suciu does not teach a controller that directs operation of the first generator and the second generator.
Gaines teaches
a controller 148 that directs operation of the first generator 142 and the second generator 138 (Col. 4, l. 50 - Col. 5, l. 6; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hoppe in view of Suciu and include Gaines’ controller 148 that directs operation of the first generator 142 and the second generator 138, in order to “control overall engine operation” (Gaines; Col. 4, l. 63 - Col. 5, l. 2).  
Hoppe in view of Suciu and Gaines does not teach in the first operating condition, the controller directs the second generator to produce electric power during idle speed conditions.
However, Hoppe in view of Suciu and Gaines teaches Gaines’ controller 148 directing operation of Hoppe’s first and second generators 50, 48 which are connected to gearbox 52, comprising Suciu’s first and second clutch 72, 74 on Hoppe’s respective output shafts 50, 48 from their respective generators 50, 48 and being connected to Hoppe’s respective high and low spool shafts 24, 14.  Hoppe in view of Suciu and Gaines’ controller 148 is capable of directing the second generator 48 to produce electric power during idle speed conditions.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the claimed structure and controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Hoppe in view of Suciu and Gaines.
Regarding Claim 3, Hoppe in view of Suciu and Gaines teaches the invention as claimed and as discussed above for claim 2.  However, Hoppe in view of Suciu and Gaines, as discussed so far, does not teach comprising a first clutch operable by the controller to selectively decouple the first generator from the high spool when in the first engine operating condition.
Gaines further teaches
a first clutch 212 operable by the controller 148 to selectively decouple the first generator 142 from the high spool 134 (col. 6, l. 52 - col. 7, l. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first clutch 72 of Hoppe in view of Suciu and Gaines, and have the first clutch be operable by the controller 148 to selectively decouple Hoppe’s first generator 142 from the high spool 24, 26, 28, as taught by Gaines, for the same reason as discussed in rejection of claim 2 above.  
Hoppe in view of Suciu and Gaines does not explicitly teach a first clutch operable by the controller to selectively decouple the first generator from the high spool when in the first engine operating condition
However, Hoppe in view of Suciu and Gaines teaches Gaines’ controller 148 operates Hoppe’s two generators 50, 48, Suciu’s first clutch 72 and selectively decouples Hoppe’s first generator 50 from the high spool 24, 26, 28, is capable of selectively decoupling the first generator from the high spool when in the first engine operating condition.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the claimed structure and controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Hoppe in view of Suciu and Gaines.
Regarding Claim 4, Hoppe in view of Suciu and Gaines teaches the invention as claimed and as discussed above for claim 2.  However, Hoppe in view of Suciu and Gaines, as discussed so far, does not teach comprising a second clutch operable by the controller to selectively decouple the second generator from the low spool when in the second engine operating condition.
Gaines further teaches
a second clutch 204 operable by the controller 148 to selectively decouple the second generator 138 from the low spool 136 (col. 5, ll. 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second clutch 74 of Hoppe in view of Suciu and Gaines, and have the second clutch be operable by the controller 148 to selectively decouple Hoppe’s second generator 48 from the low spool 14, 16, 18, as taught by Gaines, for the same reason as discussed in rejection of claim 2 above.  
Hoppe in view of Suciu and Gaines does not explicitly teach comprising a second clutch operable by the controller to selectively decouple the second generator from the low spool when in the second engine operating condition
However, Hoppe in view of Suciu and Gaines teaches Gaines’ controller 148 operates Hoppe’s two generators 50, 48, Suciu’s second clutch 74 and selectively decouples Hoppe’s second generator 48 from the low spool 14, 16, 18, is capable of selectively decoupling the second generator from the low spool when in the second engine operating condition.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the claimed structure and controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Hoppe in view of Suciu and Gaines.
Regarding Claim 5, Hoppe in view of Suciu and Gaines teaches the invention as claimed and as discussed above for claim 2.  However, Hoppe in view of Suciu and Gaines, as discussed so far, does not teach the first generator and the second generator are electrically actuated to remove a load exerted on a corresponding one of the high spool and the low spool.
Gaines further teaches
the first generator 142 and the second generator 138 are electrically actuated (via actuators 224, 216 respectively) to remove (disengage) a load exerted on a corresponding one of the high spool 134 and the low spool 136 (col. 5, ll. 45-60 and col. 6, l. 52 - col. 7, l. 3; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hoppe in view of Suciu and Gaines, and include Gaines’ actuators 224 and 216 for each respective clutch, and have Hoppe’s first generator 50 and the second generator 48 be electrically actuated to remove (disengage) a load exerted on a corresponding one of Hoppe’s high spool 24, 26, 28 and the low spool 14, 16, 18, in order to move the respective clutch between an engaged and disengaged position as commanded by the controller (Gaines; col. 5, ll. 45-49 and col. 6, ll. 52-58) and to “control overall engine operation” (Gaines; Col. 4, l. 63 - Col. 5, l. 2).  
Regarding Claim 14, Hoppe teaches a method for operating a turbofan engine 10, comprising:

a second generator 48 coupled to a low spool 14, 16, 18 to generate electric power 51 ([0027, 0030-33]; Fig. 1 & 3).
Hope further teaches that generators 48, 52 provide different powers based on the different speed of the low and high speed spools 14, 24.  Additionally Hope teaches that clutch can be used, as part of a gearbox 52 assembly, for each of the output shafts 58, 60 of the first and second generators 50, 48 ([0030-32]).
Hoppe does not teach decoupling a first generator from a high spool in an engine idle operating condition, and decoupling the second generator and coupling the first generator to the high spool to generate electric power at a non-idle engine operating condition.
Suciu teaches two generators 76 connected to a gearbox 62 and a first and second clutch 72, 74 connected to first and second tower shafts 64, 66 that allow generators to drive their respective low and high spools 30, 32.  Suciu further teaches using first clutch 72 to drive to the high spool 32 until the engine is started (interpreted as a second engine operating condition, non-idle condition) and then use the second clutch 74 to drive the low spool 30 after the engine is started (interpreted as a first engine operating condition, idle condition) ([0013; 0020; 0066-0069], Figs. 8-10.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify gearbox 52 of Hoppe to include Suciu’s first and second clutch 72, 74 arranged respectively on Hoppe’s output shafts 50, 48, for the same reason as discussed in rejection of claim 1 above. 
Hoppe in view of Suciu does not teach decoupling a first generator from a high spool in an engine idle operating condition, and decoupling the second generator and coupling the first generator to the high spool to generate electric power at a non-idle engine operating condition.
Gaines teaches controller 148 and 
decoupling (disengage via clutch 212 and actuator 224) a first generator 142 from a high spool 134, coupling (engage via clutch 204 and actuator 216) a second generator 138 to a low spool 136 to generate electric power (implicit), decoupling (engage via clutch 204 and actuator 216) the second 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hoppe in view of Suciu and include Gaines’ controller 148 and actuators 224 and 216 for each of Suciu’s clutches 72, 74 respective clutch that can couple and decouple Hoppe’s first and second generators 50, 48 for the same reason as discussed in rejection of claim 5 above.    
Hoppe in view of Suciu and Gaines does not explicitly teach decoupling a first generator from a high spool in an engine idle operating condition; coupling a second generator to a low spool to generate electric power in the engine idle operating condition; and decoupling the second generator and coupling the first generator to the high spool to generate electric power at a non-idle engine operating condition.
However, Hoppe in view of Suciu and Gaines teaches Gaines’ controller 148 that operates Hoppe’s two generators 50, 48, and operates Suciu’s first and second clutches 72, 74 and selectively couples and decouples Hoppe’s first and second generators 50, 48 from their corresponding high and low spools (high spool - 24, 26, 28; low spool - 14, 16, 18), is capable of decoupling a first generator from a high spool in an engine idle operating condition; coupling a second generator to a low spool to generate electric power in the engine idle operating condition; and decoupling the second generator and coupling the first generator to the high spool to generate electric power at a non-idle engine operating condition
While Hoppe in view of Suciu and Gaines teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Hoppe in view of Suciu and Gaines’ apparatus would, in its normal and usual operation, necessarily perform the claimed method, because the spools implicitly rotate, and the generators implicitly are rotated by the rotating spools.  Therefore, claim 14 is rejected as unpatentable over Hoppe in view of Suciu and Gaines.  
Regarding Claim 15, Hoppe in view of Suciu and Gaines teaches the method as claimed and as discussed above for claim 14.  However, Hoppe in view of Suciu and Gaines, as discussed so far, does not teach decoupling of the first generator and the second generator comprises actuating a corresponding one of a first clutch and a second clutch to disengage rotational input from a corresponding one of the high spool and low spool.
Gaines further teaches
decoupling of the first generator 142 and the second generator 138 comprises actuating (via actuators 224, 216 respectively) a corresponding one of a first clutch 212 and a second clutch 204 to disengage (disengage) rotational input from a corresponding one of the high spool 134 and low spool 136 (col. 5, ll. 45-60 and col. 6, l. 52 - col. 7, l. 3; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hoppe in view of Suciu and Gaines, and include Gaines’ actuators 224 and 216 for each respective clutch, and decouple Hoppe’s first generator 50 and the second generator 48 by actuating a corresponding one of a Suciu’s first clutch 72 and a second clutch 74 to disengage (disengage) rotational input from a corresponding one of Hoppe’s high spool 24, 26, 28 and low spool 14, 16, 18, for the same reason as discussed in rejection of claim 5 above.   
Regarding Claim 16, 
Gaines further teaches
decoupling of the first generator 142 and the second generator 138 comprises electrically decoupling (via actuators 224, 216 respectively to disengage their corresponding clutches 212, 204) a corresponding one of the first generator 142 and the second generator 138 to not impart a load on a corresponding one of the high spool 134 and the low spool 136 (col. 5, ll. 45-60 and col. 6, l. 52 - col. 7, l. 3; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hoppe in view of Suciu and Gaines, and include Gaines’ actuators 224 and 216 for each respective clutch, and have Hoppe’s first generator 50 and the second generator 48 be electrically decoupled from a corresponding one of Hoppe’s high spool 24, 26, 28 and the low spool 14, 16, 18, for the same reason as discussed in rejection of claim 5 above.   
Regarding Claim 17, Hoppe in view of Suciu and Gaines teaches the method as claimed and as discussed above for claim 14.  However, Hoppe in view of Suciu and Gaines, as discussed so far, does not teach transitioning between generating power with the second generator in the idle engine operating condition to generate power with the first generator in the non-idle engine operating condition by overlapping power generation from both of the first generator and the second generator for a transition period.
However, Hoppe in view of Suciu and Gaines includes Gaines’ controller 148 that operates Hoppe’s two generators 50, 48; operates Suciu’s first and second clutches 72, 74; and selectively couples and decouples Hoppe’s first and second generators 50, 48 from their corresponding high and low spools (high spool - 24, 26, 28; low spool - 14, 16, 18). Furthermore, the controller is capable of transitioning between generating power with the second generator in the idle engine operating condition to generating power with the first generator in the non-idle engine operating condition by overlapping power generation from both of the first generator and the second generator for a transition period.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art 
Regarding Claim 18, Hoppe in view of Suciu and Gaines teaches the method as claimed and as discussed above for claim 14.  However, Hoppe in view of Suciu and Gaines, as discussed so far, does not teach the first generator is operated to generate electric power within a rotational speed range corresponding to non-idle operation of the high spool and the second generator is operated within a rotational speed range to generate electric power within a rotation speed range corresponding with idle operation of the low spool.
Suciu further teaches
the generator 76 is operated to generate electric power within a rotational speed range corresponding to non-idle operation (until the engine is started) of the high spool 32 and the generator 76 is operated within a rotational speed range to generate electric power within a rotation speed range corresponding with idle operation (once the engine is started) of the low spool 30 ([0013; 0020; 0066-0069], Figs. 8-10.  Suciu teaches two generators 76 connected to a gearbox 62 and a first and second clutch 72, 74 connected to first and second tower shafts  64, 66 that allow generators to drive their respective low and high spools 30, 32.  Suciu further teaches using first clutch 72 to drive to the high spool 32 until the engine is started - interpreted as a rotational speed range corresponding to non-idle operation; and then use the second clutch 74 to drive the low spool 30 after the engine is started -interpreted as a rotational speed range corresponding with idle operation.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hoppe in view of Suciu and Gaines, and include Suciu’s first and second clutch 72, 74 arranged respectively on Hoppe’s output shafts 50, 48, and Gaines’ controller 148 operate Hoppe’s first generator 50 to generate electric power within a rotational speed range corresponding to non-idle operation (until the engine is started), as taught by Suciu; and operate Hoppe’s second generator 48 of Hoppe within a rotational speed range to generate electric power within a rotation speed range . 
Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Suciu, as applied to claim 1, and further in view of Bemment 2021/0108570. 
Regarding Claim 6, Hoppe in view of Suciu teaches the invention as claimed and as discussed above for claim 1.  However, Hoppe in view of Suciu, does not teach the first engine operating condition comprises an idle operating condition where the high spool and the low spool are rotating within an idle speed range.
Bemment teaches that both the high spool 27 and the low spool 26 are rotating during idle operating condition (idle) within an idle speed range (idle: LPS-1700 rpm, HPS-10500 rpm) ([0076].  Table 1 shows the LPS and HPS speeds for idle and cruise conditions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first engine operating condition of Hoppe in view of Suciu, and have the first engine operating condition comprise an idle operating condition (idle) where Hoppe in view of Suciu’s high spool 24, 26, 28 and low spool 14, 16, 18 are rotating within an idle speed range, as taught by Bemment, because it was known in the art to have both low and high spools rotate during idle conditions. 
Regarding Claim 7, Hoppe in view of Suciu and Bemment teaches the invention as claimed and as discussed above for claim 6.  However, Hoppe in view of Suciu and Bemment, as discussed so far, does not teach the second engine operating condition comprises a non-idle operating condition where the high spool and the low spool are rotating at a speed above the idle speed range.
Bemment further teaches that both the high spool 27 and the low spool 26 are rotating during non-idle operating condition (cruise) at speeds above the idle speed range (cruise: LPS- 8000 rpm, HPS-16000 rpm) ([0076].  Table 1 shows the LPS and HPS speeds for idle and cruise conditions.  Cruise speeds are higher than idle speeds.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first engine operating condition of Hoppe in view of Suciu and Bemment, and have the first engine operating condition comprise an non-idle operating condition (cruise condition) where Hoppe in view of Suciu’s high spool 24, 26, 28 and low spool 14, 16, 18 are rotating at a speed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741